DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
 Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No 15757087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose the function and structure of the claims of the instant application to those having ordinary skill in the art. 
As illustrated in the table below, for example regarding Claim 1 of instant application, Claim 17 of copending application teaches the same prediction searching device. The difference is instant application 16013851 is using a dependency on an operation type in the process.								Therefore, It would have been obvious to one of ordinary skill in the art at the 
4/2/2021 – 16013851 – claim 1
8/26/2020 – 15757087 – claim 17
A method comprising: sequentially obtaining a database operational command in a target transaction executed by an application server when the application server executes the target transaction, wherein the target transaction includes a plurality of database operational command including the database operational command; performing a predictive execution for the database operational command, returning a predictive execution result to the application server, locally recording the database operational command, and recording predictive execution data produced by the predictive execution if the database operational command belongs to one of a modifying database using the recorded predictive execution data in response to obtaining a transaction commit command in the target transaction.
, the prediction algorithm simulating a data environment required by the database operation commands and the predicted execution results comprising an execution path of the transaction; transmitting, by the server, the predicted execution results to the application server; recording, by the server, the database operation commands and predicted execution data generated from the executing of the prediction to a local storage device; receiving, by the server, a transaction 


Regarding claim 2, 
11/6/2020 – 16013851 – claim 2
8/26/2020 – 15757087 – claim 17
The method of claim 1, wherein recording only a primary key ID and a version of data that is manipulated by the database operational command as the recorded predictive execution data when the database operational command belongs to the locked non-modifying database type command.
A method comprising: receiving, by a server, database operation commands associated with a transaction executed by an application server; generating, by the server, predicted execution results of the database operation commands using a prediction algorithm; transmitting, by the server, the predicted execution results to the application server; recording, by the server, the database 


Regarding claim 3, 
11/6/2020 – 16013851 – claim 3
8/26/2020 – 15757087 – claim 17
The method of claim 1, further comprising configuring the database in an isolation level of read committed before the target transaction is executed by the application server.
The method of claim 19, the simulating a data environment required for the database operation commands in a local memory bank comprising splitting, by the server, the database operation commands into read commands and write commands.

Regarding claim 4, 
11/6/2020 – 16013851 – claim 4
8/26/2020 – 15757087 – claim 17

The method of claim 17, the generating predicted execution results of the database operation commands using a prediction algorithm comprising:2 Atty. Dkt. No. 161095-018600/USPreliminary Amendment simulating, by the server, a data environment required for the database operation commands in a local memory bank; and executing, by the server, a prediction algorithm on the database operation commands using the simulated data environment.

Regarding claim 5, 
11/6/2020 – 16013851 – claim 5
8/26/2020 – 15757087 – claim 21
The method of claim 4, wherein simulating the data environment of the database operational command in the locally created memory bank and performing the predictive 



11/6/2020 – 16013851 – claim 6
8/26/2020 – 15757087 – claim 25
The method of claim 1, wherein controlling the database corresponding to the application server to execute the target transaction actually based on the locally recorded database operational command and the predictive execution data comprises: sending the locally recorded database operational command to the database, to 



11/6/02020 – 16013851 – claim 7
8/26/2020 – 15757087 – claim 18
The method of claim 1, wherein returning the predictive execution result to the application server comprises returning the predictive execution result to the application server to allow the application server to allow the 



All corresponding system claims 8-13 and corresponding product claims 14-20 are rejected similarly. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,6,7,8,11,13,14,17,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Yasuhiro et al. ; US 20040078559 A1 (hereinafter Katayama) in view of US 20120215751 A1; Broll; Bjoern et al. (hereinafter Broll) and US 20160070573 A1; Carlough; Steven R. et al. (hereinafter Carlough). 
Regarding claim 1, Katayama teaches A method comprising: sequentially obtaining a database operational command in a target transaction executed by an application server when the application server executes the target transaction, wherein the target transaction includes a plurality of database operational command including the database operational command; ( Katayama [FIG.2 and 15] show the instruction being fetched, hence the code that represents the instruction is performing a predictive execution for the database operational command, returning a predictive execution result to the application server, locally recording the database operational command, and recording predictive execution data produced by the predictive execution (Katayama [0003] The present invention relates to a speculative instruction execution control device and a method for the same. In particular, in a processor that has a prediction unit for speculatively executing computer instructions in order to increase processing speed, it relates to technology for easily implementing with a simple hardware configuration value prediction verification control for speculative instruction execution, and a recovery control when a prediction error occurs. [0005-0014] further show details the speculative process and acquiring code [FIG.2 and 15] show the speculation in the process of the flowchart  [0025] A value prediction buffer (VPB) 119 is a buffer that stores a load prediction value input from the load value prediction unit 116. The predicted value stored in this value prediction buffer 119 is used for comparison by a comparator 120 with a value (D13) actually loaded later through load instruction execution. [60-63,94-98,121-125,161-165] further elaborate on the ability to store the predication execution data)							and operational command and the predictive execution data in response to obtaining a transaction commit command in the target transaction. ( Katayama [FIG.2 and 15] show this decision being made in the comparison being made in step S11 [0129] When the two match, that is, when branch prediction is correct  the commit unit 18 commits (completes) the load instruction and branch instruction , and also commits (completes) subsequent instructions that have been speculatively executed . [FIG.15 and 17] show committing the transaction [0034]  The commit unit 118 controls the timing of writing in the register file 117 or main memory 121. In other words, when the instruction is a load instruction, the loaded data is written in a register of the register file 117. When the instruction is a store instruction, data is written in the main memory 12. When the instruction is a branch instruction, the program counter 111b in the instruction fetch unit 111 is updated in conformity with the result of the branch instruction. In the case of other instructions, the operation result is written in the register of the register file 117.[0093] The commit unit (CMT) 18 controls the timing of when the operation results are written in the register (or memory in the case of a store instruction) (D6). The program execution results must be written in the register or memory in conformity with the execution order of the program. This is because, when writing a value into the same address in memory, results change depending on the order in which they are written.)		Katayama lacks explicitly teaching actions and processes if the database operational command belongs to one of a modifying database type command or a locked non-modifying database type command; controlling a database corresponding to the application server to actually execute the target transaction based on the locally recorded database operational command and using the recorded predictive execution controlling a database corresponding to the application server to actually execute the target transaction based on the locally recorded database operational command and using the recorded predictive execution data (Broll [FIG.5-6 and 0005-0009] show the request are directed towards the database and execution of the data which includes prediction data [0008] and a prediction model database for storing the transactions predictive model, where the prediction component is configured for generating a generalized statement for each statement corresponding with the transactions [0022] The method of generating a transaction prediction model will then store all the transitions between the transactions for a specific user and/or application during a specific period of time and identify possible sequences between transactions by calculating the transition probability between two transactions, using all the previous completed transactions of the user and/or application. Further, it will compare at least a first issued generalized statement with at least a first statement of the transaction classes for identifying the current transaction class. In order to predict the next transaction class and/or the sequence of generalized statements, the model uses the highest probability of the calculated probabilities of the transaction class [0030-33] further elaborate on the system’s ability to use recorded prediction data) Both Broll and Katayama teach storing predictive/speculative data, however Broll helps teach the execution of said data from Katayama											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Katayama's methods and make if the database operational command belongs to one of a modifying database type command or a locked non-modifying database type command; (Carlough [0025] Consistent with embodiments, condition code generator logic 114 can use the output, or an intermediate result, of the ALU 116 to determine the appropriate condition code 118. As discussed in more detail herein, the condition code generator logic 114 can determine a value for the condition code 118 based upon the type of operation being performed, an analysis of the operands 102, 104, data from the exponent analysis logic unit 106, the output of the ALU 116 and combinations thereof. As a result, in a high frequency design the condition code generator logic 114 can begin determining the condition code 118 up to two cycles 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Katayama [FIG. 17 & 18] show the device and the corresponding processors and memories)
Corresponding product claim 14 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Katayama [FIG. 17 & 18] show the device and the corresponding processors and memories that can execute/process code)
Regarding claim 4, the combination of Katayama, Broll, and Carlough teach The method of claim 1, wherein performing the predictive execution for the database operational command comprises: simulating a data environment of the database operational command in a locally created memory bank and performing the predictive execution of the database operational command based on the simulated data environment (Broll [FIG. 5 and 6] show the prediction/simulation model in the environment [8,9,23-27] further detail the predictions made and simulations/predictions in the test area)								if the database operational command belongs to the modifying database type command; and executing the database operational command in the database to perform the predictive execution of the database operational command if the database operational command belongs to the non-modifying database type command. (Carlough [0025] Consistent with embodiments, condition code generator logic 114 can use the output, or an intermediate result, of the ALU 116 to determine the appropriate condition code 118. As discussed in more detail herein, the condition code generator logic 114 can determine a value for the condition code 118 based upon the type of operation being performed, an analysis of the operands 102, 104, data from the exponent analysis logic unit 106, the output of the ALU 116 and combinations thereof. As a result, in a high frequency design the condition code generator logic 114 can begin determining the condition code 118 up to two cycles before the value of floating point number 124 is known. This can allow for the condition code to be available for use 2 (or more) cycles sooner.[FIG.1&7] show how a logic can be chosen based on an action type)
Corresponding system claim 11 is rejected similarly as claim 4 above.
Corresponding product claim 17 is rejected similarly as claim 4 above.
Regarding claim 6, the combination of Katayama, Broll, and Carlough teach The method of claim 1, wherein controlling the database corresponding to the application server to actually execute the target transaction actually based on the locally recorded database operational command and using the recorded predictive execution data comprises: sending the locally recorded database operational command to the database, to instruct the database to execute the database operational command, and receiving a real execution result of the database operational command returned from the database; ( Katayama [FIG.2 and 15] shows the comparison of sent actual and predication [0129] When the two match, that is, when branch prediction is correct  the commit unit 18 commits (completes) the load instruction and branch instruction , and also commits (completes) subsequent instructions that have been speculatively executed) --- (Broll [FIG.5-6 and 0005-0009] show the request are directed towards the database)						sending the transaction commit command to the database to allow the database to commit the target transaction if the real execution result is identical to the recorded predictive execution result; ( Katayama [FIG.2 and 15] show this decision being made in the comparison being made in step S11 [0129] When the two match, that is, when branch prediction is correct  the commit unit 18 commits (completes) the load instruction and branch instruction , and also commits (completes) subsequent instructions that have been speculatively executed )				and sending a transaction rollback command to the database to allow the database to roll back the target transaction if the real execution result is different from the predictive execution result. ( Katayama [FIG.2 and 15] show this decision being made in the comparison being made in step S11, shows the comparison of the prediction results and actual results and performs the operation and if they are not equal it performs an operation that is equivalent to a rollback command)
Corresponding system claim 13 is rejected similarly as claim 6 above.
Corresponding product claim 19 is rejected similarly as claim 6 above.
Regarding claim 7, the combination of Katayama, Broll, and Carlough teach The method of claim 1, wherein returning the predictive execution result to the application server comprises returning the predictive execution result to the application server to allow the application server to determine a next database operational command that needs to be executed. ( Katayama [FIG.2 and 15] show the prediction results and the next result being used [0045] The comparator 120 compares the loaded value obtained through the load instruction execution with the predicted value after the results of the load instruction are obtained [0046] Meanwhile, in the case where the prediction is incorrect, a load value is written in the register in which the execution result of the load instruction is to be written and the load instruction is committed (completed). However, all subsequent instructions are disabled and these instructions are fetched and executed again. [0060] If an in -order issuing processor such as that described in FIG. 1 and FIG. 2 is used, since the order in which the load value prediction unit 116 predicts the load instruction value matches the order with which the load/store unit 113 executes the load instruction, it is sufficient for the value prediction buffer 119 to be a buffer having a first-in first-out (FIFO) configuration. Nevertheless, with an out-of -order issuing processor, since the order in which the load value prediction unit 116 predicts the load instruction value is different from the order with which the load/store unit 113 executes load instruction [0072] FIG. 9 is a flowchart for describing a series of operations after an instruction is fetched, including load value prediction, speculative instruction execution [0094] there is a method where a value that has been loaded in conformity with a load instruction is stored in the address (program 
Corresponding system claim 13 is rejected similarly as claim 7 above
Corresponding product claim 20 is rejected similarly as claim 7 above.
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Yasuhiro et al. ; US 20040078559 A1 (hereinafter Katayama) in view of US 20120215751 A1; Broll; Bjoern et al. (hereinafter Broll), US 20160070573 A1; Carlough; Steven R. et al. (hereinafter Carlough) and LU; Yunshan et al.US 20160378815 A1 (hereinafter Lu). 
Regarding claim 2, the combination of Katayama, Broll, and Carlough teach The method of claim 1, … that is manipulated by the database operational command as the recorded predictive execution data when the database operational command belongs to the locked non-modifying database type command.	(Carlough [0025] Consistent with embodiments, condition code generator logic 114 can use the output, or an intermediate result, of the ALU 116 to determine the appropriate condition code 118. As discussed in more detail herein, the condition code generator logic 114 can determine a value for the condition code 118 based upon the type of operation being performed, an analysis of the operands 102, 104, data from the exponent analysis logic unit 106, the output of the ALU 116 and combinations thereof. As a result, in a high frequency design the condition code generator logic 114 can begin determining the condition code 118 up to two cycles before the value of floating point number 124 is known. This can allow for the condition code to be available for use 2 (or more) cycles sooner.[FIG.1&7] show how a logic can be chosen based on an action recording only a primary key ID and a version of data (Lu [0019] In one or more embodiments, transaction manager 140 is configured to convert I/O commands into key-value pairs that are written into tuple cache 142 and logical log 144 as intentions to operate on data. In one embodiment, tuple cache 142 is a versioned key-value store configured to store values representing I/O operations with transaction identifiers as keys [0024] For each operation, transaction manager 140 may, among other actions, insert into a versioned tuple cache 142 at least one key-value pair representing the operation. In some embodiments, the key-value pairs are indexed by a transaction identifier.[0042] For example, transaction manager 140 replays the operation by inserting a key-value pair into tuple cache 142 that represents the operation )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Katayama, Broll, Carlough’s methods and make the addition of LU's KVP storing methods in order to create a more organized system and ultimately create a more efficient system (Lu [0006] Embodiments of the present disclosure provides a system for executing transactions that uses a versioned tuple cache to achieve fast, transactions using a redo-only log. Embodiments include a transaction manager that updates an in-memory key-value store and also attach a transaction identifier to the tuple as a major key.  [0014] Storage 
Corresponding system claim 9 is rejected similarly as claim 2 above.
Corresponding product claim 15 is rejected similarly as claim 2 above.
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Yasuhiro et al. ; US 20040078559 A1 (hereinafter Katayama) in view of US 20120215751 A1; Broll; Bjoern et al. (hereinafter Broll), US 20160070573 A1; Carlough; Steven R. et al. (hereinafter Carlough) and US 20120167098 A1; Lee; Juchang et al. (hereinafter Lee)
Regarding claim 3, the combination of Katayama, Broll, and Carlough teach The method of claim 1, further comprising configuring the database in an isolation level of read committed before the target transaction is executed by the application server. (Lee [0027] MVCC may be used to implement different transaction isolation levels. The system 100 may be configured to support transaction level snapshot isolation and statement level snapshot isolation. With transaction level snapshot isolation, all statements of a transaction may see the same snapshot of a database. This snapshot may contain all changes that were committed at the time the transaction started (plus the changes made by the transaction itself). This form of snapshot isolation may be implemented using SQL isolation level "repeatable read." With statement level snapshot isolation, different statements in a transaction may see different snapshots of the data in the database. Specifically, each statement may see changes that were committed when the execution of the statement started. This isolation level may correspond to SQL transaction)						
Corresponding system claim 10 is rejected similarly as claim 3 above.
Corresponding product claim 16 is rejected similarly as claim 3 above.
Claims 5,12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Yasuhiro et al. ; US 20040078559 A1 (hereinafter Katayama) in view of US 20120215751 A1; Broll; Bjoern et al. (hereinafter Broll), US 20160070573 A1; Carlough; Steven R. et al. (hereinafter Carlough), US 20070198750 A1; Moilanen; Jacob Lorien (hereinafter Moilanen) and Gschwind; Michael Karl et al.; US 20150378739 A1 (hereinafter wind). 
Regarding claim 5, the combination of Katayama, Broll, and Carlough teach The method of claim 4, wherein simulating the data environment of the database operational command in the locally created memory bank and performing the predictive execution of the database operational command based on the simulated data environment comprises: (Broll [FIG. 5 and 6] show the prediction/simulation model in the environment [8,9,23-27] further detail the predictions made and simulations/predictions in the test area)							The combination lacks dividing the database operational command into a read command and a write command; running the read command in the database to obtain a read dataset, and storing the read dataset into a local memory bank to simulate the data environment of the database operational command; and executing the write command in the memory bank to modify the read dataset.								However Moilanen teaches dividing the database operational command into a read command and a write command (Moilanen [0006] Another common attempt at classifying workloads is made by an anticipatory I/O scheduler. This I/O scheduler breaks down all I/O requests for all applications into either a read request or a write request. If the current request is a read request, then the typical anticipatory I/O running the read command in the database to obtain a read dataset, and storing the read dataset into a local memory bank to simulate the data environment of the database operational command; and executing the write command in the memory bank to modify the read dataset (Wind [0207] discuss the read and write manipulation abilities in a speculation/simulation environment)													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all of Broll's, Katayama's, and Moilanen's methods and make the addition of Wind's manipulation of Transactional Read and Write commands in order to further improve the quality of the system (Wind  
Corresponding system claim 12 is rejected similarly as claim 5 above.
Corresponding product claim 18 is rejected similarly as claim 5 above.		

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered
Double Patenting: These issues have been not resolved and the rejection has not been withdrawn in light of the amendments and arguments.
35 USC § 103: 
Regarding Applicant’s Argument (page:13-20): “Claims 1, 4, 6, 7, 8, 11, 13, 14, 17, 19, and 20 stand rejected under 35 U.S.C. § 103 as allegedly being obvious over a combination of Katayama, Broil, and Carlough. Applicant respectfully traverses the rejection. Applicant herein amends claims 1, 8, and 14 as shown above. Applicant respectfully requests reconsideration in light of the amendments and remarks presented herein. Independent Claim 1 Claim 1, as amended herein, recites, in part (added language underlined)...The Office cites Broil as allegedly teaching "controlling a database corresponding to the application server to actually execute the target transaction" as claim 1 previously recited before the Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Broll is using the predictive data taught by Katayama in its process of executing predictive/speculative data. However Broll does show and set up the foundation for executing recorded data as mapped above and shown in para. 8,22, and 30-33. Both Broll and Katayama teach storing predictive/speculative data, however Broll helps teach the execution of said data from Katayama.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165